 

Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (“Amendment”) dated April 27, 2017,
but with effect as of December 31, 2016, is made by and among Westport Axle
Corp. (the “Borrower”), the Lenders (as defined below) and Comerica Bank, as
administrative agent for the Lenders (in such capacity, “Agent”).

 

RECITALS

 

A.The Borrower entered into that certain Credit Agreement dated as of December
23, 2015, as amended by First Amendment to Credit Agreement dated as of April
18, 2016 (as further amended, restated or otherwise modified from time to time,
the “Credit Agreement”) with Agent and the financial institutions from time to
time signatory thereto (each, individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”), under which the Lenders
extended (or committed to extend) credit to the Borrower, as set forth therein.

 

B.The Borrower has requested that Agent and the Lenders agree to certain
amendments to the Credit Agreement and the Security Agreement, and Agent and the
Lenders are willing to do so, but only on the terms and conditions set forth in
this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Borrower, Agent and the Lenders agree as follows:

 

1.Amendments.

 

 

(a)

Section 7.9(a) of the Credit Agreement is amended entirely to read as follows:

 

(a)Maintain at all times a Total Debt to EBITDA Ratio of not more than the ratio
set forth below during the applicable period after taking into account whether
the Machining Division Sale has occurred:

 

Applicable Period

Applicable Ratio until Machining Division Sale

Applicable Ratio upon and after Machining Division Sale

Effective Date through March 31, 2017

3.00:1.00

2.25:1.00

April 1, 20171 through

December 30, 2017

2.75:1.00

2.00:1.00

December 31, 2017 through

December 30, 2018

2.50:1.00

1.75:1.00

December 31, 2018 through

December 30, 2019

2.25:1.00

1.75:1.00

December 31, 2019 through

December 30, 2020

2.00:1.00

1.75:1.00

 



1 Noting for the purposes of clarity that Borrower’s first fiscal quarter for
the 2017 Fiscal Year ends on April 1, 2017.

 



 

 

 



--------------------------------------------------------------------------------

 

 

December 31, 2020 and thereafter

1.75:1.00

1.75:1.00

 

2.Waiver. With specific reference to Section 7.1(a) of the Credit Agreement, the
Lenders and Agent hereby waive the requirement that Borrower furnish to Agent
within 120 days after December 31, 2016, the audited Consolidated financial
statements of Borrower and its Consolidated Subsidiaries as at December 31,
2016, and the related audited Consolidated statements of income, stockholders
equity, and cash flows of Borrower and its Consolidated Subsidiaries (the “2016
Audited Financial Statements”) as long as the 2016 Audited Financial Statements
are furnished to Agent no later than May 15, 2017. This waiver is not a waiver
of or consent to any other event, condition, transaction, act or omission
whether related or unrelated to the furnishing of the 2016 Audited Financial
Statements, except as expressly stated above.

 

3.Conditions. This Amendment shall become effective (according to the terms
hereof) on the date that the following condition has been fully satisfied by the
Borrower:

 

 

(a)

Agent shall have received executed facsimile or email counterparts of this
Amendment duly executed and delivered by Agent, the Lenders and the Borrower,
with originals following promptly thereafter;

 

 

 

(b)

The Borrower shall have paid to Agent, for the pro rata account of the Lenders,
an amendment fee of $35,000.00; and

 

 

 

(c)

The Borrower shall have paid to Agent any fees due under the terms of the
Supplemental Agency Fee Letter dated April 26, 2017 (the “Supplemental Fee
Letter”), along with any other fees, costs or expenses due and outstanding to
the Agent or the Lenders under the Supplemental Fee Letter or hereunder as of
the date hereof (including reasonable fees, disbursements and other charges of
counsel to Agent).

 

 

4.Authority. The Borrower hereby certifies that it has taken all necessary
actions to authorize this Amendment and the other Loan Documents delivered
herewith, supported by appropriate resolutions, that no consents or other
authorizations of any third parties are required in connection therewith, and
that either there have been no changes in the organizational documents
previously delivered to Agent or that true and accurate copies of organizational
documents are being provided to Agent with the certificate.

 

5.Representations and Warranties. The Borrower hereby represents and warrants
that, after giving effect to any amendments and consents contained herein,
execution and delivery of this Amendment and the other Loan Documents delivered
herewith and the performance by the Borrower of its obligations under the Credit
Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within its corporate powers, have been duly authorized, are not
in contravention of law or the terms of its articles of incorporation or bylaws,
and do not require the consent or approval of any governmental body, agency or
authority, and the Amended Credit Agreement will constitute the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law). The Borrower hereby reaffirms, covenants and agrees to be bound by all
the terms and conditions of the Amended Credit Agreement and each of the other
Loan Documents.

 

6.No Other Changes. Except as specifically set forth herein, this Amendment
shall not be deemed to amend or alter in any respect the terms and conditions of
the Credit Agreement or any of the other

 

- 2 -

 

--------------------------------------------------------------------------------

 

Loan Documents. The Borrower hereby acknowledges and agrees that this Amendment
and the amendments contained herein do not constitute any course of dealing or
other basis for altering any obligation of the Borrower, or any other Credit
Party or any other party or any rights, privilege or remedy of Agent or the
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument except as specifically set forth
herein. Furthermore, this Amendment shall not affect in any manner whatsoever
any rights or remedies of the Lenders or Agent with respect to any
non-compliance by the Borrower with the Credit Agreement or the other Loan
Documents, whether in the nature of a Default or Event of Default, and whether
now in existence or subsequently arising, and shall not apply to any other
transaction.

 

7.Ratification. The Borrower hereby reaffirms, confirms, ratifies and agrees to
be bound by each of its covenants, agreements and obligations under the Amended
Credit Agreement and each other Loan Document previously executed and delivered
by it, or executed and delivered in accordance with this Amendment. Each
reference in the Credit Agreement to “this Agreement” or “the Credit Agreement”
shall be deemed to refer to Credit Agreement as amended by this Amendment and
each other amendment made to the Credit Agreement from time to time.

 

8.Defined Terms. Unless otherwise defined to the contrary herein, all
capitalized terms used in this Amendment shall have the meanings set forth in
the Credit Agreement.

 

9.Confirmation of Lien Upon Collateral. The Borrower acknowledges and agrees
that the Indebtedness is secured by the Collateral and that its obligations
under the Security Agreement dated as of December 23, 2015, by and among
Borrower, such other entities which from time to time become parties thereto,
and Agent, for and on behalf of the Lenders constitute valid, legal, and binding
agreements and obligations of the Borrower. The Collateral is and shall remain
subject to and encumbered by the lien, charge, and encumbrance of any applicable
Loan Document, and nothing herein contained shall affect or be construed to
affect the lien or encumbrance created by any applicable Loan Document
respecting the Collateral, or its priority over other liens or encumbrances.

 

10.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

 

11.Other Modification. In executing this Amendment, the Borrower is not relying
on any promise or commitment of Agent or the Lenders that is not in writing
signed by Agent and the Lenders.

 

12.Expenses. The Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and the Lenders incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.

 

13.Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Michigan, and may be executed in counterpart,
in accordance with Section 13.9 of the Credit Agreement. Each of the parties
hereto agrees that this Amendment and any other Loan Document signed by it and
transmitted by facsimile or email or any other method of delivery shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding whether or not the original is in existence.

 

[Remainder of Page Intentionally Blank]

 

- 3 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and Agent have each caused this
Second Amendment to Credit Agreement to be executed by their respective duly
authorized officers or agents, as applicable, all as of the date first set forth
above.

 

 

 

Westport Axle Corp.

 

Comerica Bank, as Agent

 

 

 

By:       /s/ Jude M. Beres      

 

By: /s/ Kelly McConnell        

Name: Jude M. Beres            

 

Name:  Kelly C. McConnell

Title:   CFO                          

 

Title:    Vice President

 

 

 

 

 

 

 

 

Comerica Bank, as a lender, Issuing Lender and a Swing Line Lender

 

 

 

 

 

By: /s/ Kelly McConnell        

 

 

Name:  Kelly C. McConnell

 

 

Title:    Vice President

 

 

- 4 -

 

--------------------------------------------------------------------------------

[continuation signature page for Second Amendment to Credit Agreement]

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:   /s/ Joseph K. Zayance          

 

Name:  Joseph K. Zayance

 

Title:     Senior Vice President

 

 

- 5 -

 